Cluding MG.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure as originally filed does not appear to have set forth “the kit consists at most of . . .”, (claim 1).

The disclosure as originally filed does not appear to have set forth “each of the first plurality of mold pieces being permanently shaped”, (claim 1).
The disclosure as originally filed does not appear to have set forth “each of the second plurality of mold pieces being permanently shaped”, (claim 1).
The disclosure as originally filed does not appear to have set forth “each of the third plurality of mold pieces being permanently shaped”, (claim 1).
The disclosure as originally filed does not appear to have set forth “one or more mold pieces that are permanently straight”, (claim 1).
Further, the disclosure does not appear clear and complete as to what would encompass an element that is “permanently shaped.”
The disclosure as originally filed does not appear to have set forth “the kit consists at most of . . .”, (claim 7).
Further, the disclosure does not appear clear and complete as to what would encompass an invention that “consists at most of”, (e.g., it is not clear as to what elements may go to form the invention with recitation of “consists at most of”). 
The disclosure as originally filed does not appear to have set forth “each of the first plurality of mold pieces being permanently shaped”, (claim 7).
The disclosure as originally filed does not appear to have set forth “each of the second plurality of mold pieces being permanently shaped”, (claim 7).

The disclosure as originally filed does not appear to have set forth “one or more mold pieces that are permanently straight”, (claim 7).
Further, the disclosure does not appear clear and complete as to what would encompass an element that is “permanently shaped.”
The disclosure as originally filed does not appear to have set forth “system . . .  consisting at most of . . .”, (claim 13).
Further, the disclosure does not appear clear and complete as to what would encompass an invention “consisting at most of”, (e.g., it is not clear as to what elements may go to form the invention with recitation of “consisting at most of”).  
The disclosure as originally filed does not appear to have set forth “each of the first plurality of mold pieces being permanently shaped”, (claim 13).
The disclosure as originally filed does not appear to have set forth “each of the second plurality of mold pieces being permanently shaped”, (claim 13).
The disclosure as originally filed does not appear to have set forth “each of the third plurality of mold pieces being permanently shaped”, (claim 13).
The disclosure as originally filed does not appear to have set forth “one or more mold pieces that are permanently straight”, (claim 13).
Further, the disclosure does not appear clear and complete as to what would encompass an element that is “permanently shaped.”



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1, (and claims 2-6 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the kit consists at most of . . .” as recited in line 6 of claim 1. It is not clear as to what elements may go to form the invention with recitation of “consists at most of.”
The language of claim 1, (and claims 2-6 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “plurality of mold pieces being permanently shaped” as recited in each of lines 7-8, 11-12 and 15-16 of claim 1. It is not clear as to what “permanently shaped” serves to define. The disclosure does not appear clear and complete as to what would encompass an element that is “permanently shaped.”  
The language of claim 7, (and claims 8-12 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the kit consists at most of . . .” as recited in line 7 of claim 7. It is not clear as to what elements may go to form the invention with recitation of “consists at most of.”

The language of claim 13, (and claims 14-18 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “system . . . consisting at most of . . .” as recited in lines 1-2 of claim 13. It is not clear as to what elements may go to form the invention with recitation of “system . . . consisting at most of.”
The language of claim 13, (and claims 14-18 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “plurality of mold pieces being permanently shaped” as recited in each of lines 3-4, 7-8 and 11-12 of claim 13. It is not clear as to what “permanently shaped” serves to define. The disclosure does not appear clear and complete as to what would encompass an element that is “permanently shaped.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim s 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinet et al. 6,247,677 in view of Smith 4,728,073 and reference WO 2018/178460 to Pellicer and reference JP 7-251415 to Shimizu et al. and Christiansen et al. 2010/0117248 and any of Alcala Ordaz 2015/0275531, Boeshart 4,889,310 and Schimmel 3,429,547. 
	As to claims 1-18, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Vinet et al. discloses a method of forming concrete modules or panels that are tilted upon curing to form a building structure. The panels can be molded with any particular curvature, (Fig. 13 and col. 12, lines 38-44). 
	Smith teaches formation of a structure employing panels set in a varying curvature arrangement, (Fig. 1).
 	Pellicer discloses a form for creation of curved panels employing a varying shape, (e.g., Figs. 5 and 7).
	Shimizu et al. discloses a form for shaping the panels to any number of varying curvature for any intended or desired purpose, (Figs. 1).
Christiansen et al. discloses formwork possessing varying curvature for use in creating building panels having any number of varying curvature, (e.g., paragraph [0008]).
Meanwhile, each of Alcala Ordaz, Boeshart and Schimmel discloses formwork having the first end of any mold piece configured for being releasably interlocked with 
Therefore, to have provided the Vinet et al. building construction method with concrete formwork in the form of any number and type of formwork, (i.e., “kits” that may or may not include three sets of respective plurality of mold pieces formed with a surface extending along a respective circular arc and a plurality of straight mold pieces), with the kits containing any number of formwork having varying curvature, thus allowing for creation of any specific building construction design, as well as provide for dovetail interlocking between adjacent form panels would have been obvious to one having ordinary skill in the art as taught by Smith, Pellicer, Shimizu et al., Christiansen et al. and any of Alcala Ordaz, Boeshart and Schimmel particularly since it has been established that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
In the instant case those of ordinary skill in the art with the above references before them would have recognized that formwork of varying size and/or curvature, (including varying radius of curvature), can be created and utilized so as to construct building structures of any specific architectural design involving curved surfaces.
Further, one of ordinary skill in the art would merely have created formwork panels of varying curvature and or size, (including varying radius of curvature), to 
As well, one of ordinary skill in the art could have easily pursued the known potential solutions set forth in the above modifying prior art to create any building structure with a reasonable expectation of success. In other words, the formation and utilization of formwork having any given curvature and/or size, (including varying radius of curvature as well as any number of forms or any number of types of forms), to construct a building of any specific architectural design The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
In summary, one possessing ordinary skill in the concrete building construction art would have found it obvious to create and utilize first, second and third sets of curved mold panels having a respective first radius, a respective second radius two times the first radius and a respective third radius three times the first radius, (which may form respective first, second and third arcs that subtend respective first, second and third angles which angles may be the same at sixty degrees or less), when considering the references to Vinet et al. in view of Smith, Pellicer, Shimizu et al., .

Response to Arguments
Applicant's arguments filed December 09, 2021 have been fully considered but they are not persuasive. Applicant argues “the cited prior art fails to describe any method teaching how to select and combine in a kit mold pieces having only a limited set of shapes, and in particular, the limited set of shapes recited in amended claims.” Applicant further argues:
the cited prior art fails to provide any evidence that a person of ordinary skill in the art would have predicted that the mold pieces having only the limited set of shapes that is recited in the kit claimed in amended claims 1, 7 or 13, can be successfully used for making molds suitable for casting concrete elements. 

However,  However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018)  (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). 
In KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that the motivation to combine references need not be found expressly in the prior art itself but may be explained by the fact finder using common sense. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation has been set forth in the above rejection of claims 1-18 over the applied prior art.
   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






                                                            /MICHAEL SAFAVI/                                                                       Primary Examiner, Art Unit 3631                                                                                                                                 

































MS
March 7, 2022